UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-32551 ————— LEGEND INTERNATIONAL HOLDINGS, INC. (Exact name of registrant as specified in its charter) ————— Delaware (State or Other Jurisdiction (I.R.S. Employer of Incorporation) Identification No.) Level 8, 580 St Kilda Road Melbourne, Victoria, Australia (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: 001 (613) 8532 2866 ————— Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12-b2 of the Exchange Act. (Check one): Largeacceleratedfilero Acceleratedfiler o Non-acceleratedfiler o Smallerreportingcompanyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b2 of the Exchange Act).oYesxNo There were 444,047,971 shares of common stock outstanding on November 13, 2013. Table of Contents PAGE NO PART I FINANCIAL INFORMATION Item 1 Consolidated Financial Statements 2 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3 Quantitative and Qualitative Disclosure about Market Risk 29 Item 4 Controls and Procedures 29 PART II OTHER INFORMATION Item 1 Legal Proceedings 30 Item 1A Risk Factors 30 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3 Defaults Upon Senior Securities 30 Item 4 Mine Safety Disclosures 30 Item 5 Other Information 30 Item 6 Exhibits 31 SIGNATURES 32 EXHIBIT INDEX 33 Exh. 31.1 Certification 34 Exh. 31.2 Certification 35 Exh. 32.1 Certification 36 Exh. 32.2 Certification 37 1 PART I – FINANCIAL INFORMATION Item 1.CONSOLIDATED FINANCIAL STATEMENTS Introduction to Interim Consolidated Financial Statements. The interim consolidated financial statements included herein have been prepared by Legend International Holdings, Inc. (“Legend” or the “Company”) without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (the “Commission”). Certain information and footnote disclosure normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“US GAAP”) have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures are adequate to make the information presented not misleading. These interim consolidated financial statements should be read in conjunction with the financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012. In the opinion of management, all adjustments, consisting of normal recurring adjustments and consolidating entries, necessary to present fairly the consolidated financial position of the Company and subsidiaries as of September 30, 2013, the results of its consolidated operations for the three and nine month periods ended September 30, 2013 and September 30, 2012 and for the cumulative period January 5, 2001 (inception) through September 30, 2013, and the changes in its consolidated cash flows for the nine month periods ended September 30, 2013 and September 30, 2012 and for the cumulative period January 5, 2001 (inception) through September 30, 2013, have been included.The results of operations for the interim periods are not necessarily indicative of the results for the full year. The preparation of consolidated financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect certain reported amounts and disclosures. Accordingly, actual results could differ from those estimates. Foreign Currency Translation The functional and reporting currency of the Company is the Australian dollar (“A$”). Amounts have been rounded, except for earnings per share, to the nearest thousand. UNLESS OTHERWISE INDICATED, ALL FINANCIAL INFORMATION PRESENTED IS IN AUSTRALIAN DOLLARS. 2 LEGEND INTERNATIONAL HOLDINGS, INC. (A Development Stage Company) Consolidated Balance Sheet September A$000s December A$000s ASSETS (unaudited) Current Assets: Cash 11 Receivables Prepayments 17 Receivables - affiliates - Marketable securities 83 - Assets held for sale - Inventories Total Current Assets Non-Current Assets: Property and equipment, net Other investments Deposits Receivables - affiliates - Prepayments - 18 Development costs Mineral rights - Goodwill - Total Non-Current Assets Total Assets LIABILITIES Current Liabilities: Accounts payable and accrued expenses Accrued financing costs - Advances from affiliates - Convertible notes - Current Tax Liability - Short-term debt Lease liability 66 Total Current Liabilities Non-Current Liabilities: Reclamation and rehabilitation provision 66 Long-term debt - Lease liability 56 Total Non-Current Liabilities Total Liabilities Commitments and Contingencies Stockholders’ Equity Preferred stock: US$.001 par value, 20,000,000 shares authorised, none issued and outstanding. Common stock: US$.001 par value, 1,250,000,000 shares authorised 444,047,971 and 249,047,971 shares issued and outstanding Additional paid-in-capital Retained (deficit) prior to exploration activities ) ) Retained (deficit) during exploration period ) ) Retained (deficit) during development period ) ) Legend Stockholders’ Equity (Deficit) ) Non-controlling interests - Total Equity Total Liabilities and Equity The accompanying notes are integral part of the consolidated financial statements. 3 LEGEND INTERNATIONAL HOLDINGS, INC. (A Development Stage Company) Consolidated Statements of Comprehensive Loss (Unaudited) For the three months ended September 30 For the nine months ended September 30 January 5, 2001 (Inception) to September 30, A$000s A$000s A$000s A$000s A$000s Revenues: Sales - 6 less cost of sales - (1 ) Gross profit - 5 Other income Interest income – related entity 96 - 96 - Interest income – other 3 25 41 Other - 12 Total other income 99 25 Costs and expenses: Legal, accounting and professional Exploration expenditure Aircraft costs - Stock based compensation - 11 - 36 Interest expense 18 Financing costs - 57 Impairment of investment - Administration expenses Total costs and expenses Gain/(loss) from operations ) Foreign currency exchange gain/(loss) ) 10 ) ) ) Milestone payments - - Impairment of equity investment - - - ) ) Impairment of other investment - ) Recovery of /(provision for)allowance for doubtful receivable ) Realized/unrealised gain/(loss) on marketable securities 20 - ) - Loss on other investments - ) Gain/(loss) from sale of property and equipment 39 58 30 77 ) Writeoff/writedown of assets (3
